Citation Nr: 0844023	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-28 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for hepatitis. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION


The veteran had active service from August 1970 to August 
1973.  It also appears that the veteran had service with the 
Army National Guard, encompassing periods of active duty for 
training and inactive duty for training of unknown durations, 
beginning November 1973 and January 1986, respectively.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In the present case, the veteran seeks service connection for 
a right knee disorder, which he claims is due to an injury he 
sustained in service.  The veteran's service medical records 
show that in April 1971 the veteran reported pain in his 
right knee after falling on a rock earlier that month.  
Service medical records dated from August 1971 to March 1973 
include intermittent reports of right knee pain.  The veteran 
was diagnosed with a soft tissue injury and "possible sub 
patellar effect-non clinical" in December 1971, and was 
subsequently treated with physical therapy intermittently 
from December 1971 to October 1972.  In November 1972, the 
veteran was diagnosed with "chondromalacia right patella, 
very mild."

Associated with the claims file is a private medical progress 
note dated in July 2000.  The private progress note shows 
that the veteran was seen for a follow up examination 
following a diagnosis of chondromalacia of the right knee due 
to a March 1996 "slip and fall incident."  The progress 
note indicates that the veteran was also seen in April 1999 
for the condition.  The private examiner diagnosed the 
veteran with chondromalacia of the right knee.  

The veteran underwent a VA medical examination in December 
2004, at which time the veteran reported the symptoms of his 
right knee disorder, which he attributed to the in-service 
April 1971 fall.  In addition, he reported falling on his 
right knee in February 2004 and falling again sometime in 
either 2000 or 2002.  Based on the results of a physical 
examination and review of a December 2004 x-ray report, the 
VA examiner diagnosed the veteran with chondromalacia patella 
of the right knee and mild degenerative joint change in the 
right knee.  However, no opinion was offered as to whether 
the diagnosed right knee disorder is related to the injury 
sustained in service. 

Private medical records dated form June 2005 to November 2005 
show that the veteran was diagnosed with Grade II/III 
chondromalacia in June 2005 and with patellofemoral arthritis 
of the right knee in October 2005.

With regard to the veteran's hepatitis claim, he contends 
that his current hepatitis diagnoses are related to his 
military service, as he was diagnosed with hepatitis during 
active duty.  The service medical records show that the 
veteran was diagnosed with mild, resolving hepatitis in 
February 1972, with no indication of the specific strain of 
hepatitis that was diagnosed.  The veteran's separation 
examination report dated in July 1973 shows no documented 
residuals or hepatitis or abnormalities of the endocrine 
system.  

The evidence of the veteran's medical treatment following 
separation shows that he was diagnosed by a VA examiner with 
"viral and alcohol related" hepatitis in May 2003 and with 
hepatitis A, B, and C in July 2004.

In December 2004, the veteran underwent a VA examination, at 
which time the VA examiner noted that the veteran had 
elevated enzymes in 2004 due to hepatitis.  No opinion was 
rendered as to whether the veteran's current hepatitis was 
related to his in-service hepatitis diagnosis.

A November 2008 written brief presentation was submitted in 
support of the veteran's claims.  In it, the veteran asserts 
that people who become infected with hepatitis often remain 
asymptomatic, so that the disease is not diagnosed until 
months or years later.  Although the disease may be 
immediately evident in some cases, the assertion is made that 
symptoms can be mild or absent for years following a 
diagnosis of hepatitis.  The written brief presentation also 
asserts that all forms of hepatitis are viral, leaving 
specific antibodies in the body for life, and that specific 
strains of the disease have long, asymptomatic latency 
periods.  The veteran contends that the December 2004 VA 
examination report does not address these features of the 
disease in assessing the veteran's current hepatitis 
condition.  

With regard to both of the veteran's claims for entitlement 
to service connection, the evidence shows that the veteran 
had a right knee injury and was diagnosed with hepatitis 
during service, and that he was diagnosed with a right knee 
condition and hepatitis in the years following separation.  
However, there is no nexus opinion contained within the 
claims file as to whether his right knee and hepatitis 
diagnoses are related to his military service.  The Board 
needs additional information in order to make a determination 
as to whether the veteran's current diagnoses are related to 
an in-service injury or to any diagnoses made during service.  
As such, on remand, a VA examiner should review the veteran's 
claims file so that a medical nexus opinion may be obtained.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall arrange for a VA 
examiner to review the veteran's claims 
file, to include a review of his service 
medical records, his medical history 
(including his reports of multiple falls 
occurring in February 2004 and in either 
2000 or 2002), all information relevant to 
his social history in service and 
following separation, and the results of 
any clinical evaluation and/or tests.  If 
possible, this review should be performed 
by the same VA examiner who conducted the 
veteran's December 2004 VA examination.  
Following this review, the examiner should 
complete the following:

(a) The examiner should opine whether 
it is as least as likely as not (50 
percent or more likelihood) that any 
current condition of the right knee is 
causally related to the veteran's 
service, including the April 1971 right 
knee injury, the December 1971 
diagnosis of soft tissue injury and 
"possible sub patellar effect-non 
clinical," and the November 1972 
diagnosis of "chondromalacia right 
patella, very mild."    

(b) The reviewer should then provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that the 
veteran's current hepatitis A, B, or C 
diseases, or residuals thereof, had 
their origin during, or as a result of, 
his active military service; or whether 
such a relationship to service is 
unlikely (i.e., less than a 50 percent 
probability).  In so doing, the 
examiner should address the in-service 
diagnosis of mild, resolving hepatitis 
in February 1972.

(c) In addition, the examiner should 
state the most likely cause of the 
veteran's hepatitis in light of the 
veteran's reported social history 
during service and following 
separation.  If the examiner is unable 
to determine the most likely cause, he 
should so state.  

(d) If the examiner determines that 
another examination (or examinations) 
is necessary to address the questions 
above, the RO shall arrange for such 
examination(s).

(e) The examiner is requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the veteran's claims for service 
connection for a right knee condition and 
hepatitis.  If either benefit sought on 
appeal remains denied, provide the veteran 
with a supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




